Judgment, Supreme Court, New York County (Edward H. Lehner, J.), entered August 9, 1985, unanimously reversed, on the law and the facts, and a new trial ordered solely on the issue of damages, without costs or disbursements, unless the plaintiff, within 20 days after service upon her attorney of a copy of the order to be entered herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $750,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so reduced, is affirmed, without costs or disbursements. The appeal from the order, entered July 10, 1985, is unanimously dismissed, without costs, as having been subsumed in the appeal from the judgment entered August 9, 1985.
After review of the record, the damages appear to us to be excessive to the extent indicated. We have considered the other contentions and find that they are without merit. Concur — Kupferman, J. P., Ross, Kassal and Wallach, JJ.